DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims  are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
June 5, 2021
December 14, 2021
Drawings
Figures 1-4 are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The replacement drawings are pixelated because applicant did not use black (RGB = 000 or Hex = 000000).  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color.  Therefore, applicant must be sure to use only black and white.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotary members
Control unit
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation " the steering wheel rim" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation “movable to vary the pressure exerted by it on a steering wheel” in lines 2-3.  Claim 10 from which Claim 11 depends recites “a vehicle steering wheel” in line 3.  It is unclear whether the recitation “a steering wheel” in claim 11 is meant to refer to the recitation of “a vehicle steering wheel” in claim 10 or if another meaning is intended.  This renders the claim vague and indefinite as a person having ordinary skill in the art would be unable to identify the metes and bounds of the claim.
Regarding claim 14, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-9 and 11-13 ultimately depend from the indefinite claims and are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention
 are rejected under 35 U.S.C. 102  as being  by Siberling (US 2019/0041847), hereinafter “Silberling”.
Regarding Claim , 
 disclose:
A steering wheel actuation device, for steering a vehicle in testing, for example in ADAS testing,
the actuation device comprising:
a steering wheel actuator (),
wherein the steering wheel actuator () is selectively moveable during testing between an engaged configuration for imparting an actuation force to a vehicle steering wheel () and a disengaged configuration (¶¶ “By actuating the actuator 20, the processor 75 can operate the steering wheel 10 when the actuator 20 is connected to the steering wheel 10 by way of the electromechanical connector 30. This is shown by the robotic steering rotation 50 in FIG. 2 and the opposite robotic steering rotation 55 in FIG. 3. And by actuating the electromechanical connector 30, the processor 75 can disconnect 60 the actuator 20 from the steering wheel 10 as shown in FIG. 4A.”) ().
Regarding Claim , 
 disclose:
wherein the steering wheel actuator is movably mounted such that, during testing, it is selectively moveable between the engaged and disengaged configurations (¶¶ “The processor may perform the actuation of the actuator 20 and then the actuation of the electromechanical connector 30 while the test automobile is being driven.”) ().
Regarding Claim , 
 disclose:
further comprising: an engagement actuator configured to move the steering wheel actuator between its engaged and disengaged configurations (¶¶) ().
Regarding Claim , 
 disclose:
The steering wheel actuation device of claim 5, further comprising: a control unit configured to control the engagement actuator () so as to control the movement of the steering wheel actuator () between its engaged and disengaged configurations (¶¶) ().
Regarding Claim , 
 disclose:
The steering wheel actuation device of claim 6, wherein the control unit is configured to control the steering wheel actuator (), in its engaged configuration, so as to control the actuation of the steering wheel () (¶¶).
Regarding Claim , 
 disclose:
wherein the actuation device is configured such that the steering wheel actuator can engage the steering wheel to provide a variety of different levels of resistance to turning of the steering wheel. (¶¶) [Examiner Note: ].
Regarding Claim , 
 disclose:
wherein the steering wheel actuator (), in the engaged configuration, is arranged to contact the steering wheel rim (¶¶)  ().
Regarding Claim , 
 disclose:
A steering wheel actuation device, for steering a vehicle in testing, for example ADAS testing, the actuation device comprising: 
a steering wheel actuator () for imparting an actuation force to a vehicle steering wheel (10), wherein the actuation device is also configured to vary the magnitude of the resistance it creates to the turning of the steering wheel () during testing. (¶¶) [Examiner Note: ] 
Regarding Claim , 
 disclose:
The steering wheel actuation device of claim 10, wherein the steering wheel actuator is movably mounted such that, during testing, it is movable to vary the pressure exerted by it on a steering wheel. (¶¶) [Examiner Note: ]  .
Regarding Claim , 
 disclose:
A vehicle for vehicle testing, the vehicle comprising a steering wheel and the steering wheel actuation device of claim 1 arranged to actuate the steering wheel during testing (¶¶; “the processor may perform the actuation of the actuator 20 and then the actuation of the electromechanical connector 30 while the test automobile is being driven. FIGS. 7 through 11 illustrate the installation of the steering robot 5 on a test automobile.”).
Regarding Claim , 
 disclose:
A vehicle for vehicle testing, the vehicle comprising a steering wheel and the steering wheel actuation device of claim 10 arranged to actuate the steering wheel during testing (¶¶; “the processor may perform the actuation of the actuator 20 and then the actuation of the electromechanical connector 30 while the test automobile is being driven. FIGS. 7 through 11 illustrate the installation of the steering robot 5 on a test automobile.”).
Regarding Claim , 
 disclose:
A method of steering a vehicle during a test, for example an ADAS test, using a steering wheel actuation device,
the method comprising:
engaging a steering wheel actuator () with the steering wheel () of the vehicle  (¶¶);
imparting an actuation force, from the steering wheel actuator (), to the steering wheel to steer the vehicle (¶¶ “By actuating the actuator 20, the processor 75 can operate the steering wheel 10 when the actuator 20 is connected to the steering wheel 10 by way of the electromechanical connector 30 …The processor may perform the actuation of the actuator 20 and then the actuation of the electromechanical connector 30 while the test automobile is being driven.”) (); and
disengaging the steering wheel actuator from the steering wheel (¶¶ “by actuating the electromechanical connector 30, the processor 75 can disconnect 60 the actuator 20 from the steering wheel 10 as shown in FIG. 4A.”) ().
Regarding Claim , 
 disclose:
A method of steering a vehicle during a test, for example an ADAS test, using a steering wheel actuation device,
the method comprising:
engaging a steering wheel actuator () with the steering wheel () of the vehicle and imparting an actuation force, from the steering wheel actuator (), to the steering wheel () to steer the vehicle (¶¶ “By actuating the actuator 20, the processor 75 can operate the steering wheel 10 when the actuator 20 is connected to the steering wheel 10 by way of the electromechanical connector 30 …The processor may perform the actuation of the actuator 20 and then the actuation of the electromechanical connector 30 while the test automobile is being driven.”) (; and
with the steering wheel actuator () engaged with the steering wheel (), varying the magnitude of the resistance it creates to the turning of the steering wheel during testing, for example by varying the pressure exerted by the steering wheel actuator on the steering wheel.  (¶¶) [Examiner Note: ] 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  is rejected under 35 U.S.C. 103 as being unpatentable over Silberling et al. as applied above in view of Blume (DE 3303588 A1), hereinafter Blume.
Regarding Claim , 
 disclose:
wherein the steering wheel actuator is conformable to the shape of a steering wheel that it is in contact with.
 discloses:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teaches:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  (¶¶) in order to prevent damage during testing (¶¶). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to prevent damage during testing (¶¶) (See: MPEP 2143(I)(D)).
  is rejected under 35 U.S.C. 103 as being unpatentable over Silberling et al. and Blume as applied above in view of Louie et al. (US 7,628,239), hereinafter Louie et al.
Regarding Claim , 
 disclose:
wherein the steering wheel actuator comprises a belt extending over a plurality of spaced apart rotary members.
 disclose:
a prior art  upon which the claimed invention can be seen as an “improvement”.
 teach:
a prior art  using a known technique that is applicable to the  of . Namely, the technique of  () () in order to provide steering control of a steering wheel which is not limited (). 
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by  to the  of  would have yielded predicable results and resulted in an improved .  Namely, a  that would  in  to provide steering control of a steering wheel which is not limited () (See: MPEP 2143(I)(D)). 
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entirety of identified prior art references as applicable as to the limitations of the claims. It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is (313)446-6607. The examiner can normally be reached on MON - FRI: 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Primary Examiner, Art Unit 3747